UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09123 AMIDEX Funds, Inc. Exact name of registrant as specified in charter) 970 Rittenhouse Rd Eagleville, Pa 19403 (Address of principal executive offices) (Zip code) Matrix 360 Administration, 4520 Main Street, suite 1425 Kansas City, MO 64111 (Name and address of agent for service) Registrant’s telephone number, including area code:610 666-1330 Date of fiscal year end:05/31/2015 Date of reporting period:06/30/2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1 -4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Fund Company Name Symbol CUSIP Date Matter # Matter Proposed By Vote casted Vote Management Vote issuer Yes For For holder No Against Against Abstain Abstain AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 08/27/13 1 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 09/11/13 1 Approve the remuneration policy of the executives issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 09/11/13 2 Approve CEO 2012 payment issuer Yes Against For AMIDEX35 Israel Mutual Fund Azrieli Group AZRG IT B5MN1W0 09/11/13 1 Approve the remuneration policy of the executives issuer Yes For For AMIDEX35 Israel Mutual Fund Azrieli Group AZRG IT B5MN1W0 09/11/13 2 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Azrieli Group AZRG IT B5MN1W0 09/11/13 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Azrieli Group AZRG IT B5MN1W0 09/11/13 4 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 09/12/13 1 Approval of the compensation policy of the bank issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 09/12/13 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 09/12/13 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 11/12/13 1 Approve the remuneration policy of the executives issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 11/12/13 2 Approval of grant to the active Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 11/12/13 3 Approve compensation of CEO and Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 11/12/13 4 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 11/12/13 5 Approve amendment of idemnity undertaking issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 11/12/13 6 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 09/30/13 1 Approve agreement by the fully owned subsidiary issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 09/30/13 2 Approve an Option Grant to Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 09/30/13 3 Approve an Option Grant to Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 10/15/13 1 Approve the remuneration of the Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 10/15/13 2 Approve an Option Grant to Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 10/23/13 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 10/23/13 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/23/13 1 Receive and approve the Financial Statements issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/23/13 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/23/13 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/23/13 4 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/23/13 5 Approve resolution of duties of officers and disclosure issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/23/13 6 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 11/14/13 1 Approve to Increase Registered Capital issuer Yes Against For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 11/12/13 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 11/12/13 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 11/12/13 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 12/23/13 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 12/23/13 2 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 12/23/13 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 12/23/13 4 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 12/23/13 5 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 12/19/13 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 12/19/13 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 12/19/13 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 01/22/14 1 Approve renewal of agreement with Orly Energy issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 03/12/14 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 03/11/14 1 Approve an addition to officers' remuneration issuer Yes Against For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 03/11/14 2 Approve compensation of CEO and Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 03/24/14 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 03/25/14 1 Approve terms of Service as Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 03/25/14 2 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 03/27/14 1 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 04/01/14 1 Approve compensation of CEO's son issuer Yes Against For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 04/01/14 2 Approve compensation of CEO and Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 04/01/14 3 Approve compensation of CEO and Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 04/01/14 4 Re-elect external director issuer Yes For For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AMIDEX Funds, Inc. By (Signature and Title)*/s/ Cliff Goldstein DateAugust 6, 2014 * Print the name and title of each signing officer under his or her signature.
